Citation Nr: 1207861	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for labyrinthitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from May 1977 to January 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

REMAND

In a June 2010 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear for a hearing scheduled before the undersigned Veterans Law Judge in December 2011.  

In correspondence in February 2012, the Veteran requested that the hearing before the Board sitting at the RO be rescheduled with good cause shown.  38 C.F.R. § 20.704 (d) (2011). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board sitting at the RO at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


